                     Case 19-11689-JTD        Doc 98     Filed 08/08/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :      Chapter 11
                                                          :
THG Holdings LLC                                          :      Case No. 19-11689 (JTD)
                                                          :
                                                          :      Jointly Administered
                                                          :      NOTICE OF APPOINTMENT OF
          Debtor(s).                                      :      COMMITTEE OF UNSECURED
----------------------------------                        :      CREDITORS




       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Beckman Coulter, Inc.., Attn: Joshua Lee, 250 S. Kraemer Boulevard, Brea, California
                   92821-6232, Phone: 714-861-3150

2.                 McKesson Medical-Surgical Minnesota Supply, Inc., Attn: Ben Carlsen, 1564 Northeast
                   Expressway, Atlanta, GA 30329

3.                 Aetna Inc. and Affiliates, Attn: David Scott, 1425 Union Meeting Rd (U23S), Blue Bell,
                   PA 19422, Phone: 215-775-3057, Fax: 860-607-7163




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Linda Richenderfer for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: August 8, 2019

Attorney assigned to this Case: Jane Leamy, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Derek Abbott, Esq., Phone: 302-658-9200, Fax: 302-658-3989
